Exhibit 10.62


November 7, 2003



[Name and Address of Employee]


            Re:      WestPoint Stevens Inc. - Severance Agreement

Dear              :

You have been chosen to participate in WestPoint Stevens' individual severance
agreement program. Set forth below are the terms and conditions applicable to
your participation. This Agreement replaces, in their entirety, any and all
severance agreements, severance arrangements or other severance rights
(specifically including the WestPoint Stevens Employee Separation Plan) which
you may currently have or to which you may be currently entitled. Such
agreements, arrangements or other rights are hereby terminated. This Agreement
does not constitute an employment agreement between you and WestPoint Stevens
and WestPoint Stevens may terminate or modify the terms of your employment at
any time; provided, however, that any such termination or modification may
constitute a "Good Reason" as defined below.

In the event that your employment is terminated at any time for reasons other
than "For Cause," as defined below, or in the event that you resign from, or
otherwise leave the employ of, WestPoint Stevens for "Good Reason," you shall be
entitled to a lump sum payment, payable as soon as practical after the time of
termination, in an amount equal to three times your "Base Salary," as defined
below. You will also be entitled to continue group medical, dental and life
insurance benefits, for three years from the date you become entitled to
severance, subject to the payment of applicable employee premiums for such
benefits.

You will not be entitled to severance benefits in the event that you voluntarily
resign from, or otherwise leave the employ of WestPoint Stevens for any reason
other than a "Good Reason" or WestPoint Stevens terminates your employment "For
Cause," which shall include: a) your fraud, embezzlement or conviction of any
felony; b) your material breach of, or willful failure to perform and discharge,
other than for "Good Reason" your duties and responsibilities to WestPoint
Stevens (whether such duties and responsibilities arise under an employment
agreement to which you are a party or are assigned to you by the Board of
Directors of WestPoint Stevens or by any of your authorized superiors) provided
that you have been made aware of but failed to correct such unsatisfactory
performance within a reasonable period of time; or c) your material breach of
the Company's Code of Conduct for Corporate Officers (or any similar code of
conduct of your Employer applicable to you), as in effect from time to time.

 



 

"Base Salary" means the amount you are entitled to receive as salary on an
annualized basis, excluding all bonus and incentive compensation payable by your
Employer as consideration for your services, as determined on the date
immediately preceding your date of termination.

"Good Reason" means: a) the assignment to you of any duties inconsistent in any
material respect with your current position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities, or any other
action by the Company which results in a material diminishment in such position,
authority, duties or responsibilities; b) the termination or material
modification of, or any failure by the Company to comply with any material
provision of any employment agreement to which you are a party, including this
agreement; c) any reduction in your "Base Salary" or any decrease in bonus
opportunity by reason of a change in your employee group under the Company's
Senior Management Incentive Plan or any replacement plan; or d) any relocation
of your principal place of work to a new location which is more than 50 miles
distant from your current principal place of work.

WestPoint Stevens will withhold from any and all amounts payable to you pursuant
to this Agreement above all federal, state, local and/or other taxes which are
required to be withheld in accordance with applicable statutes and/or
regulations from time to time in effect and all amounts, if any, required to be
deducted in respect of your coverage under applicable employee benefit plans.

This Agreement embodies the entire agreement of the parties with respect to your
entitlement to severance, will continue in full force and effect until the
termination of your Employment and the satisfaction of all of the Company's
obligations to you hereunder, and may not be changed or terminated except by an
agreement in writing signed by each of the parties hereto. Any other attempted
change or modification will be deemed "Good Reason" as defined herein.

This Agreement shall be binding upon any corporation or other entity which
succeeds to the assets or conducts the business of WestPoint Stevens, whether
directly or indirectly, by purchase merger, consolidation or otherwise and will
be subject to, and governed by, the laws of the State of New York, without
regard to choice of law principles.

Please acknowledge your agreement to the foregoing in the space provided for
that purpose below.


 

Very truly yours,

             

By:









Agreement acknowledged as of the date first above written.



 